Citation Nr: 0810513	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to higher initial evaluations for post-traumatic 
stress disorder than the 30 percent assigned effective 
February 3, 2003, and than the 50 percent assigned effective 
March 8, 2004.  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1970 
to June 1973. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  By an initial rating action in March 2003 the RO 
assigned a 30 percent evaluation for PTSD effective February 
3, 2003.  By an October 2004 determination, a decision review 
officer (DRO) assigned a 50 percent evaluation for PTSD 
effective March 8, 2004.  

In February 2008, the veteran and his spouse testified before 
the undersigned Acting Veteran's Law Judge at a Central 
Office hearing, a transcript of which is associated with the 
claims file.  

The veteran and his representative at the February 2008 
hearing raised a claim of entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities (TDIU).  That claim is not developed for appeal 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the initial rating period up to December 31, 2003, 
the veteran's service-connected PTSD was manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity.  

2.  For the initial rating period beginning January 1, 2004, 
the veteran's service connected PTSD was manifested by 
occupational and social impairment, most nearly approximated 
by deficiencies in most areas including work, family 
relations, judgment, thinking, or mood absent such symptoms 
productive of total occupational and social impairment such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, and 
intermittent inability to perform activities of daily living.


CONCLUSIONS OF LAW

1.  For the rating period from February 3, 2003, through 
December 31, 2003, the criteria for a disability rating of 50 
percent, but no more, are met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2007).

2.  For the rating period beginning January 1, 2004, the 
criteria for a disability rating of 70 percent, but no more, 
are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental statement of 
the case (SSOC).  Mayfield; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In a February 2003 letter addressing the veteran's claim for 
service connection for PTSD, the RO informed the veteran of 
its duty to assist him in substantiating that claim under the 
VCAA.  Because that issue of service connection has been 
granted, any development issue associated strictly therewith 
is moot, as there is no reasonable possibility of furthering 
that claim.  

However, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Thus, appropriate notice was required 
as to downstream issues of initial ratings and effective 
dates for those ratings for PTSD.  

While the February 2003 VCAA letter did not address these 
downstream issues, the veteran was subsequent afforded VCAA 
notice and assistance letters in April 2005 and February 
2007, addressing Dingess downstream requirements of evidence 
required to support initial ratings for PTSD, and criteria 
for assignment of effective dates.  The veteran's initial 
rating claim was thereafter readjudicated by a SSOC in 
October 2007, thereby curing the notice deficiency.  
Mayfield; Prickett.  

These two subsequent letters satisfied all four above-noted 
notice requirements of the VCAA, and addressed evidence 
required to support both higher initial ratings and effective 
dates.  See 38 C.F.R. Parts 3 and 4.  They also informed what 
evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  Also by these letters, the 
veteran was requested to submit pertinent evidence, and was 
effectively asked to submit any evidence in his possession.  
He was also told that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained.  

A recent decision of the Court requires that VCAA notice 
include notice that evidence of increased severity of the 
disorder or of greater interference with work or activities 
of daily life is required to support a claim for increased 
evaluation; that it include at least general notice of more 
particularized bases of granting increased evaluations where, 
as here, particular criteria beyond mere increase in severity 
may be required for assignment of a higher disability rating; 
that it include notice that a particular rating will be 
assigned by applying diagnostic codes; and that it include 
notice, in the form of examples, of the kinds of evidence 
required to support the increased rating claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Board finds 
that while the February 2003 and April 2005 VCAA notice 
letters did not satisfy these requirements, the February 2007 
development notice letter did, and this subsequent notice and 
the SSOC issued thereafter in October 2007 thereby cured this 
deficiency.  

VA has a duty to assist the veteran in the development of 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records (SMRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
February 2003, April 2005, and February 2007 VCAA letters 
requested that the veteran advise of any VA and/or private 
medical sources of evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  
They also requested evidence and information about treatment 
after service, in support of the claims.  VA treatment 
records from indicated sources have been obtained, and the 
veteran was afforded VA examinations February 2002, March 
2004, and April 2005 to evaluate the nature and severity of 
his PTSD.  Submitted in February 2006 were private treatment 
and evaluation records associated with the veteran's memory 
impairment.  

The veteran did not provide authorization to obtain 
additional private treatment or evaluation records.  The 
Board notes that the duty to assist in the development and 
adjudication of a claim is not a one-way street. Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 
193, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Thus, while some past treatment records inform of 
private therapy not reflected in the record, to include 
marital counseling sessions, the veteran did not inform of 
the probity of such treatment to further his claim, and 
again, did not provide authorization for obtaining such 
records despite specific notice in the VCAA letters of types 
of evidence relevant or potentially relevant to his claim and 
specific request in those VCAA letters for authorization to 
obtain such records.  

At the February 2008 hearing before the undersigned, the 
veteran testified to an increase in severity of his PTSD 
since the last VA evaluation in April 2005, and the veteran's 
representative at that hearing argued both that additional 
records of treatment subsequent to that examination should be 
obtained, and that the veteran should be afforded an 
additional VA examination in furtherance of his claim.  
However, the Board observes that more recent VA mental health 
treatment records have been obtained in furtherance of the 
claim, up to June 2007, and that records underlying a Social 
Security disability determination were obtained in February 
2007.  All that evidence was reviewed by the RO, with 
issuance of a SSOC in October 2007 readjudicating the 
appealed claim.  The Board has reviewed the entire record and 
concludes that the three VA examinations already afforded the 
veteran, taken together with more recent VA treatment records 
and records of evaluation for Social Security purposes, 
afford ample and sufficient evidence upon which to base the 
present determination of initial ratings for the veteran's 
service-connected PTSD. 

All records received were associated with the claims folders, 
and the veteran was duly informed, including by the VCAA 
letters, the appealed rating actions, and the SOC and SSOCs, 
of records obtained in furtherance of the appealed claim, and 
thus by implication of records not obtained.  The veteran was 
adequately informed of the importance of obtaining all 
relevant records.  Neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence presenting a reasonable 
possibility of furthering the appealed claims for higher 
initial evaluations for PTSD.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further development and 
associated expenditure of VA resources is not warranted.
The veteran and his representative were afforded appropriate 
opportunity to address the claims, and did so by written 
submissions, as well as by testimony at the veteran's 
February 2008 hearing before the undersigned.  There is no 
indication that the veteran or his representative has 
expressed a further desire to address his claims which has 
not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.; see Vazquez-Flores.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for Higher Initial Ratings for PTSD

While the veteran's representative at the veteran's February 
2008 hearing characterized the claim as one of an increased 
evaluation for PTSD from the 50 percent assigned, the veteran 
perfected an appeal of the original March 2003 rating action 
granting service connection for PTSD, and the veteran has not 
withdrawn any portion of that claim on appeal.  Accordingly, 
the Board here evaluates the appropriate initial disability 
ratings to be assigned for the entire rating period, 
beginning from the February 2, 2003, date of service 
connection for PTSD.  

The RO has assigned an initial 30 percent evaluation up to 
March 7, 2004, and a 50 percent evaluation beginning March 8, 
2004.  For purposes of assigning initial evaluations for the 
veteran's PTSD, based on the claim downstream from the 
initial grant of service connection, staged ratings must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders, which provides percentage ratings as 
follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50%

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships.          
70%

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100%

38 C.F.R. § 4.130 (2007).  

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
issued important guidance on the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The court 
also stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Richard v. Brown, 9 Vet. App. 
266, 267, quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) p. 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Resolving reasonable doubt in claims adjudication is to be 
rendered in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §  3.102 (2007); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The veteran was afforded an initial VA psychiatric 
consultation in December 2002 to assess whether PTSD was 
present.  At that examination, the veteran's history of in-
service stressor was assessed, the details of which will not 
be dwelt on here, as not specifically material to the 
question of severity of the veteran's PTSD over the rating 
period.  The examiner found all requisite symptoms for a 
diagnosis of PTSD.  At the examination, the veteran was not 
in distress, and he described his mood as good.  Brief mental 
testing did not identify significant issues.  The examiner 
assessed PTSD as well as adjustment reaction with mixed 
emotional features, and assigned a GAF of 60.  

Upon VA examination for rating purposes in March 2004, the 
veteran complained of insomnia, nightmares, night sweats, 
intrusive and recurring thoughts, hypervigilance with 
exaggerated startle response, avoidant behaviors, 
irritability, feelings of estrangement and detachment from 
others, self-isolation, panic attacks, and depressed mood.  
At the examination, the veteran appeared depressed, but he 
denied suicidal or homicidal ideation, and mental functioning 
appeared intact.  The examiner assessed that PTSD had 
seriously impacted his life in many ways and had produced 
serious impairment in social and occupational functioning.  
The examiner assigned a GAF of 50.  
 
The veteran was most recently afforded a VA examination in 
April 2005 to assess the nature and severity of his service-
connected PTSD.  The veteran's claims folder and clinical 
record were reviewed, and the veteran's ongoing VA mental 
health treatment was noted.  The examiner noted that the 
veteran had suffered an increase in severity of his mental 
illness, including in October 2004 taking an overdose of 
medication, resulting in his hospitalization for four days.  
As the veteran explained, he had been fired from his 
employment as a funeral director due to difficulty 
functioning including memory problems and making mistakes, 
and this firing was very difficult for him, playing a role in 
his overdose.  

At the examination the veteran complained of very significant 
memory impairment.  His wife, present at the examination, 
reported that the veteran suffered from extreme memory loss, 
lacked self-esteem and motivation, and avoided crowds.  The 
examiner noted the veteran's and his wife's reports of 
marital difficulties, including arguments which caused the 
veteran to become more upset and irritable.  

The examiner recounted a history of the veteran's status upon 
recent treatments.  Following treatment after the October 
2004 overdose, the veteran showed some improvement in mood by 
December 2004, but his memory and concentration remained very 
poor.  Sleep was then fair but flashbacks and nightmares 
continued.  Upon treatment in February 2005, marital conflict 
had increased nearing a point of divorce, and the veteran 
exhibited extreme anxiousness and nervousness.  He was then 
started on medication for his anxiety.  In March 2005 he had 
ongoing depression and anhedonia, as well as memory problems.  
His medications for depression were then accordingly 
increased.  

At the April 2005 examination, continued depression was 
observed despite the veteran's report that his increased 
antidepressant dose was helpful.  The veteran continued to 
have difficulties communicating with family members in the 
face of conflicts.  He complained of worsening symptoms since 
losing his job, including sleep disturbances and nightmares, 
as well as waking up hollering and jerking.  He complained of 
panic attacks three to four times per week which were 
significantly symptomatic with heart pounding and shortness 
of breath, and feeling at times as though he would lose 
control.  He reported being last suicidal two months prior.  

The April 2005 examiner assessed chronic and severe PTSD, 
with forgetfulness and impaired quality of functioning 
causing him to lose his last employment.  The examiner noted 
that the veteran's significant presenting symptoms included 
ongoing depression, memory problems, and intense and frequent 
panic attacks.  Other notable symptoms included 
hypervigilance with startle response, and virtual social 
isolation with isolation from friends and crowd avoidance.  
The examiner concluded that the veteran had both social and 
industrial impairment, and that this included impaired 
impulse control and difficulties dealing with situations, 
associated with panic attacks.   The examiner emphasized that 
the veteran's PTSD had worsened despite medication.  

The April 2005 VA examiner did not assign a GAF score.  
However, some treatment records do provide GA F assessments.  
Upon hospitalization in October 2004 following the veteran's 
overdose, a GAF of 40 was assigned, but once stabilized 
through hospitalization, the veteran's GAF was assessed to be 
50 to 55.  As shown by the above-noted criteria, a GAF of 50 
is associated with serious symptoms such as suicidal 
ideation, or serious impairment of social or occupational 
functioning.  

Notably, treatment records prior the veteran's firing in 
October 2004 reflected difficulties with depression but with 
responsiveness to medication.  Upon treatment in March 2003 
the veteran reported that his depression was lifting, and 
mood was observed to be better.  However, the veteran then 
continued to report nightmares and intrusive thoughts about 
military trauma, as well as hypervigilance and exaggerated 
startle response.  Other treatment records note the veteran's 
significant difficulties dealing with his wife.  The veteran 
had noted difficulties with depression and some anxiousness, 
as well as memory issues.

At a June 2003 psychiatric consultation with testing of 
mental functioning, the veteran's memory deficits were 
assessed as mild.  While the veteran complained of  terrible 
sleep, physical and situational factors may have played a 
role, including the veteran's wife recently breaking her hip, 
significant marital discord, their having difficulty selling 
their house, and the veteran's diagnosed sleep apnea with 
breathing difficulties for which he was to receive a CPAP 
shortly.  Other than the mild memory impairments, tested 
mental functioning was generally within normal limits.  The 
examiner opined that the veteran's sleep apnea played a role 
in his memory deficits, due to hypoxia.  

A January 2004 treatment record appears to reflect some 
significant worsening of the veteran's mental condition, with 
reported considerable worsening of symptoms, with complaints 
of severe and regular nightmares, night sweats, torn bed 
sheets, vivid and intense flashback, and possibly worsening 
memory problems.  The treating psychologist observed a nearly 
full-blown panic attack during the visit.  

A July 2004 treatment record noted some reports of 
difficulties with twitching as a side-effect of medication.  
However, when he switched medications due to the twitching 
his depression worsened.  

The medical record fails to clarify the precise cause of the 
veteran's memory impairment, which reportedly played a 
primary role in his loss of employment in October 2004.  
Implicated are not only the veteran's PTSD with associated 
depression, but also hypoxia as associated with sleep apnea, 
possible chemical toxicity as associated with solvent used in 
embalming work, and other possible physiological causes, 
either environmental or infectious or genetic in origin.  The 
veteran underwent evaluation by multiple specialists in 
occupational or environmental medicine, but these failed to 
identify a definite cause.  It is sufficient, for purposes of 
this determination, that the veteran's mental disorders as 
associated with PTSD have been found by mental health 
practitioners to play a role in the memory loss.  Because a 
more definite answer cannot be obtained, the Board here 
affords the veteran the benefit of ascribing that memory 
impairment to his PTSD.  38 U.S.C.A. § 5107(b).  

Treatment records in recent years have noted mental 
impairments principally to consist of depression, anxiety, 
some panic, and memory loss.  Recent VA mental health 
treatment records in 2006 and 2007 fail to note any symptoms 
or complaints addressing PTSD or memories, flashbacks, etc., 
related to his military service, but do document significant 
mental difficulties related to his marital situation.  This 
domestic situation appears by recent treatment records to be 
fairly intractable, with the veteran manifesting associated 
depression and anxiety symptoms, as assessed in these 
records.  However, notwithstanding the absence of noted 
symptoms or findings specific to PTSD (e.g., nightmares, 
flashbacks, or startle response), the veteran's ongoing 
psychological difficulties cannot be differentiated from his 
PTSD based on the present record, and the Board will not 
endeavor to try to do so.

Reviewing the record as a whole, the Board notes that 
depression, anxiety, panic, social self-isolation, and memory 
problems all impair the veteran's social and occupational 
functioning, with this impact roughly assessed as serious or 
significant through 2003, and becoming severe around the 
start of 2004, as reflected in the January 22, 2004 
treatment, detailed above.  The Board finds that for the 
rating period prior to January 2004, the veteran's PTSD was 
manifested generally by reduced reliability and productivity 
due to impaired memory, disturbances of motivation and mood, 
and difficulties with interpersonal relationships.  The Board 
finds that the criteria for a 50 percent disability 
evaluation were then met on those bases.  However, 
deficiencies in most areas were not then shown so as to 
warrant assignment of the next-higher, 70-percent evaluation 
for PTSD for the period prior to January 2004.  38 C.F.R. 
§ 4.130.  Over that interval, the veteran's symptoms 
inclusive of depression, anxiety, panic, self-isolation and 
difficulties with relationships, as well as memory problems, 
were not so severe as to produce significant deficiencies in 
judgment, thinking, or work, though impairments in family 
relationships and mood were certainly noted.  The Board 
accordingly concludes that the veterans' PTSD for the rating 
period up to December 31, 2003, most nearly approximated that 
warranting a 50 percent evaluation and not a 70 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.130.  

For the period beginning January 1, 2004, the Board finds 
that the veteran's PTSD was manifested by deficiencies in 
most areas, including work, family relations, thinking, and 
mood, due to his symptoms of depression affecting ability to 
function independently, appropriately, and effectively, 
impaired impulse control with frequent irritability, anxiety 
with frequent panic, and memory loss.  This level of 
impairment equates most nearly to a 70 percent evaluation.  
38 C.F.R. §§ 4.7, 4.130.  However, for this entire most 
recent period beginning January 2004, the Board finds the 
preponderance of the evidence against total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.  These levels of impairment are 
simply not shown in this case.

The Board has duly considered the veteran's and his spouse's 
lay statements, including as presented in hearing testimony 
and as documented in written submissions as well as in 
reports of medical treatment and examination.  While symptoms 
of mental impairment are frequently subjective, the Board 
looks to these 
lay statements as supportive of or indicia of disability, 
including limitations of functioning.  Jandreau.

The Board has duly considered the evidence of record, and 
finds that the staged ratings assigned by virtue of this 
decision reflect the most disabling the veteran's PTSD has 
been since the veteran submitted his claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board concludes that the staged ratings here 
assigned are all that are appropriate in this case.  
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  The 
preponderance of the evidence is against assignment of higher 
initial disability ratings for PTSD than those assigned here.  
Therefore, the benefit of the doubt doctrine does not apply 
to warrant still higher ratings.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.



ORDER

A higher evaluation for PTSD of 50 percent, and no greater, 
is granted effective from February 3, 2003, through December 
31, 2003, subject to the laws and regulations governing the 
payment of monetary awards.

A higher evaluation for PTSD of 70 percent, and no greater, 
is granted effective January 1, 2004, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
LILA J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


